UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DAVID C. OBI,                           
                 Plaintiff-Appellant,
                 v.
ANNE ARUNDEL COUNTY, MARYLAND;                     No. 01-1879
ANNE ARUNDEL COUNTY
DEPARTMENT OF PUBLIC WORKS,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CA-00-112-AMD)

                      Submitted: January 24, 2002

                      Decided: February 21, 2002

  Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frederick P. Charleston, Baltimore, Maryland, for Appellant. Linda
M. Schuett, County Attorney, William D. Evans, Jr., Senior Assistant
County Attorney, Annapolis, Maryland, for Appellees.
2                    OBI v. ANNE ARUNDEL COUNTY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Obi appeals the district court’s orders granting summary
judgment to his employer, the Department of Public Works for Anne
Arundel County (County), on Obi’s claims of employment discrimi-
nation on the basis of race, national origin, and reprisal in violation
of Title VII of the Civil Rights Act, 42 U.S.C.A. §§ 2000e to 2000e-
17 (West 1994 & Supp. 2001) and denying reconsideration of that
order. We affirm.

   Obi, an African-American male of Nigerian descent, has been
employed by the County as a Utility Engineer I since November 11,
1989. In 1997, Obi applied for a promotion to a chemist position. Obi
was ranked first among five candidates to be interviewed. A panel of
three conducted the interviews in conformity with the county code,
during which they individually rated each candidate, averaged the rat-
ings, and selected the individual with the highest rating, Christian
Tait, a white, United States born male. Obi ranked third.

   After filing unsuccessful claims with the Human Relations Office
of the County and the Equal Employment Opportunity Commission
(EEOC), Obi sued the County. The County filed a motion for sum-
mary judgment, which the district court granted. Thereafter, Obi filed
a motion for reconsideration, which the district court denied. Obi
timely appealed.

   We review an award of summary judgment de novo. Higgins v. E.
I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate when there is no genuine issue of
material fact, given the parties’ burdens of proof at trial. Fed. R. Civ.
P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49
(1986). In determining whether the moving party has shown there is
no genuine issue of material fact, we assess the factual evidence and
                     OBI v. ANNE ARUNDEL COUNTY                        3
all inferences to be drawn therefrom in the light most favorable to the
non-moving party. Id. at 255; Smith v. Virginia Commonwealth Univ.,
84 F.3d 672, 675 (4th Cir. 1996).

   Title VII prohibits discrimination on the basis of race, color, reli-
gion, sex, or national origin. Obi does not present direct evidence he
was denied a promotion because of discrimination based on his race
and national origin. Therefore, his claim is subject to the McDonnell-
Douglas burden shifting analysis. McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). The employee who is not promoted must
prove: (1) he is a member of a protected group; (2) there was an open
position for which he applied; (3) he was qualified for the position;
and (4) he was rejected giving rise to an inference of unlawful dis-
crimination. Amirmokri v. Baltimore Gas & Elec. Co., 60 F.3d 1126,
1129 (4th Cir. 1995). Once the County set forth a non-discriminatory
reason for its action, Obi had to prove by a preponderance of the evi-
dence the proffered reason was pretextual and the County’s action
was motivated by discriminatory animus. Texas Dep’t of Comm.
Affairs v. Burdine, 450 U.S. 248, 254-56 (1981). Summary judgment
is appropriate if no rational factfinder could conclude the action was
discriminatory. See Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 148 (2000); Rowe v. Marley Co., 233 F.3d 825, 830 (4th
Cir. 2000).

   Accepting the district court’s finding Obi established a prima facie
case of discrimination, we find Obi failed to establish the County’s
proffered legitimate, nondiscriminatory reason for its selection was a
pretext for discrimination. See Burdine, 450 U.S. at 254. The County
relied on rank-ordering of candidates by a review panel, based on
objective reviews of documentation and subjective interviews during
which all candidates were presented with the same questions and
rated on their answers. Although both Tait and Obi were qualified for
the chemist position, the final tally of the scores placed Tait first and
Obi third.

   Obi complains he possessed superior qualifications, yet the County
selected an external candidate over himself in violation of its stated
objective to promote from within whenever possible. However, with-
out evidence the failure to promote was motivated by discrimination,
a claim cannot proceed merely with the unsupported allegation of
4                   OBI v. ANNE ARUNDEL COUNTY
superior qualifications. See Vaughan v. MetraHealth Co., 145 F.3d
197, 202-03 (4th Cir. 1998). Moreover, advertising externally and
selecting an external candidate over internal candidates in alleged vio-
lation of company policy does not implicate Title VII because Obi
failed to present evidence the policy was implemented differently
based on a prohibited classification, such as his race or national ori-
gin. Id. Because the County set forth a legitimate, nondiscriminatory
reason for hiring Tait rather than promoting Obi, and Obi failed to
promulgate evidence on which a reasonable jury could find the prof-
fered reason was pretextual, we find the district court did not err in
granting summary judgment to the County on Obi’s claim of discrimi-
nation based on race and national origin.*

   Obi further appeals the district court’s dismissal of his retaliation
claim via summary judgment and the denial of his motion for recon-
sideration. To prevail on his Title VII retaliation claim, Obi must
show: (1) he engaged in protected activity; (2) adverse employment
action was taken against him; and (3) a causal connection existed
between the first two elements. Hopkins v. Baltimore Gas & Elec.
Co., 77 F.3d 745, 754 (4th Cir. 1996).

   Obi’s claim he was retaliated against when required to log his tele-
phone calls fails because the requirement was not an adverse employ-
ment action. See Von Gunten v. Maryland, 243 F.3d 858, 865 (4th
Cir. 2001). Second, Obi’s contention he was retaliated against by a
change in his office assignment fails because of the lack of evidence
the office assignment was made in retaliation for his filing a discrimi-
nation charge. See Beall, 130 F.3d at 619; Munday v. Waste Mgmt.
of N. Am., Inc., 126 F.3d 239, 242 (4th Cir. 1997). Third, although
Obi claims he was denied a pay increase in 1999, the district court’s
finding of no indication that Obi’s performance pay increases were
disproportionate with individuals who did not engage in protected
activity and that he failed to rebut the County’s proffered reason of
performance ratings justifying the level of pay increase, was not erro-
neous. Therefore, we conclude the district court did not err in granting
summary judgment dismissing Obi’s retaliation claim and did not
abuse its discretion in denying his motion for reconsideration. See

  *The County supported its motion for summary judgment as required
by Fed. R. Civ. P. 56(c).
                    OBI v. ANNE ARUNDEL COUNTY                      5
Collision v. International Chem. Workers Union, Local 217, 34 F.3d
233, 236 (4th Cir. 1994).

   Accordingly, we affirm the district court’s orders granting the
County’s motion for summary judgment and denying Obi’s motion
for reconsideration. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                         AFFIRMED